NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALISON TORRES,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3163
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.




PER CURIAM.


             Affirmed.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.